539 So. 2d 399 (1988)
Ex parte Kenneth Glenn THOMAS.
(Re Kenneth Glenn Thomas v. State of Alabama).
87-935.
Supreme Court of Alabama.
December 16, 1988.
Rehearing Denied January 16, 1989.
*400 William A. Owens, Jr. and Jerry R. Barksdale, Athens, for petitioner.
Don Siegelman, Atty. Gen., and Rivard Melson and William D. Little, Asst. Attys. Gen., for respondent.
PER CURIAM.
Pursuant to Rule 39(c), A.R.App.P., we granted the defendant's petition to review the judgment of the Court of Criminal Appeals affirming his conviction and sentence of death. Thomas v. State, 539 So. 2d 375 (Ala.Crim.App.1988). After carefully and thoroughly considering the record of trial, the Court of Criminal Appeals' opinion, and the briefs and arguments of the parties, we find no basis for reversal of the judgment of the Court of Criminal Appeals.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, BEATTY and HOUSTON, JJ., concur.